02-11-457-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00457-CV
 
 



Bryan L. Walter


 


APPELLANT




 
V.
 




Randy Eugene Austin


 


APPELLEE 



 
 
------------
 
FROM THE 325th
District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On June
6, 2012, we notified appellant that his brief had not been filed as required by
Texas Rule of Appellate Procedure 38.6(a).  See Tex. R. App. P.
38.6(a).  We stated we could dismiss the appeal for want of prosecution unless
appellant or any party desiring to continue this appeal filed with the court on
or before June 18, 2012 a response showing grounds for continuing the appeal.  See
Tex. R. App. P. 42.3.  We have not received any response.
Because
appellant's brief has not been filed, we dismiss the
appeal for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b),
43.2(f).
Appellant
shall pay all costs of this appeal, for which let execution issue.
 
PER CURIAM
 
PANEL: 
WALKER, MCCOY, and MEIER, JJ.
 
DELIVERED: 
July 19, 2012




 




[1]See Tex. R. App. P. 47.4.